Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 18 and 17 are independent.

Claim Objections
Claims 1 and 8 are objected to for the following informalities.
Claim 1 recites  “the social message” which lacks antecedent basis.
Claim 8 recites “the search engine comprising an index indexing documents on the Internet” which includes a typographical error. The feature is interpreted as “the search engine comprising an index of documents on the Internet”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saklikar et al. Pub. No.: US 2007 /0209069 (Saklikar), in view of Moxley et al., Pub. No.: US 20110246910 (Moxley).

Claim 1.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
receiving search strings inputted by users of a search engine and received from client devices operated by the users, the search engine transmitting to the client devices search results pages to be relevant to the respective search strings submitted to the search engine; (Saklikar,¶¶ 37, 85, a push-to-ask protocol layer functions as a search engine by receiving questions from users and generating   results from users’ social network, a local knowledge repository and internet)  
receiving by the search engine, from a user device operated by a user, a search string entered by the user during a search session with the search engine, and based on receiving the search string, the search engine, or a module in communication therewith: (Saklikar,¶¶ 37, 85, a push-to-ask protocol layer functions as search engine by receiving questions from users and generating   results from users’ social network, a local knowledge repository and internet; ¶ 182, “session initiation protocol has a concept of "session" that can be re-used in scenarios where there are multiple question/answer exchanges for a same purpose or where there are multi-level question/answer exchanges”)  
analyzing the search string to identify a topic of the search string; (Saklikar, ¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question)
automatically determining that the identified topic is among a set of predefined topics, and based on the determining: (i) automatically formulating a message comprising content automatically generated based on the search string, and (ii) automatically forwarding the message to a social network without input or approval from the user; and (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network; ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
receiving, from the social network, replies to the message forwarded to the social message, the replies sent by users of the social network in response to user devices operated thereby receiving the message; (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)  
generating, by the search engine, a search result page corresponding to the search string; (¶¶ 85, 89, relevant answers/search results are generated from internet)  
sending the search result page from the search engine to the user device for display thereby; and (¶¶ 63, 85, generated search result is presented to the user though a user interface)  
sending the replies, by the search engine or the module, to the user device for display thereby. (¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)
Saklikar did not specifically teach:
A search engine comprising an index of documents on the Internet and transmitting to the client devices search results pages comprising respective listings of links to documents determined by the search engine, according to the index, to be relevant to the respective search strings submitted to the search engine. 
Moxley teaches:
A search engine comprising an index of documents on the Internet and transmitting to the client devices search results pages comprising respective listings of links to documents determined by the search engine, according to the index, to be relevant to the respective search strings submitted to the search engine. (Moxley, ¶¶  9, 63, 77, 83, wherein a search engine comprising an index of documents on the Internet is used for generating search result in response to a user query)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Furthermore,  Saklikar ¶ 89 implicitly discloses an index of documents on the internet by accessing a local repository and an external source such as the Internet for relevant content as well as retaining relevant past history for providing access to the previously presented results. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a search engine comprising an index of documents on the Internet and transmitting to the client devices search results pages comprising respective listings of links to documents determined by the search engine, according to the index, to be relevant to the respective search strings submitted to the search engine because doing so would further increase usability of Saklikar by explicitly utilizing an index for accessing content stored in local repository and the external source such as the Internet.
Claim 2.	A method according to claim 1, further comprising:
setting a time for how long the message is to be presented for review by the social network users who receive the message. (Saklikar ¶ 124, there is a timing requirement for receiving answer)
Claim 3.	A method according to claim 2, further comprising:
determining that a user of the social network has not viewed or responded to the message before the time and removing the message from consideration by the user of the social network; and routing the message to another user of the social network based on removing the message from consideration. (Saklikar, ¶¶ 121, 127, 129, 156, a question is sent to a different set of questionees if no trustworthy useful answers, i.e., not viewed or responded to the message based on time constraints  were received from a fist set of questionees)
Claim 4.	A method according to claim 1, wherein the search engine or the module determines to automatically forward the message to the social network based on a user action directed to the search engine during the search session and before submitting the search string to the search engine. (Moxley, ¶ 30, wherein “the first user may choose to skip the action of obtaining search engine results, and may proceed instead to initiate conversational question and answer through the search engine home page 150 or another page” indicates that based on the user interaction directed to the search engine the user question is sent to the user social network) 
Claim 5.	 A method according to 1 claim 1, wherein the message is sent to the user devices of the users of the social network without identifying the user to the users of the social network. (Moxley, ¶ 37, user information is removed)
Claim 6.	A method according to claim 5, wherein the replies provided to the user device do not identify whichever users of the social network provided the replies. (Saklikar, ¶ 90, user’s privacy is maintained based on local and/or system defined policies)
Claim 7.	A method according to claim 1, further comprising:
receiving by the search engine, from the user device, a second search string entered by the user during the search session, and based on receiving the second search string: (Moxley, ¶¶ 26-28, a first search stirring did not generates satisfactory result; a second search string is directed to the user social network)
generating, by the search engine, a second search result page corresponding to the second search string; (Moxley, ¶ 28, results are generated based on questions posted to the user social network)  
including, by the search engine or the module, in the second search result page:
(i) one or more of the replies or (ii) a user interface element configured to respond to user activation thereof by displaying one or more of the replies; and  (Moxley, ¶ 28, results are generated based on questions posted to the user social network)  
sending the second search result page from the search engine to the user device for display thereby. (Moxley, ¶¶ 28, 35, generated results based on questions posted to the user social network are displayed in a user interface) 
Claim 8.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
receiving, by an Internet search engine, from a user device operated by a user of an Internet search engine, a search string inputted by the user at the user device, (Saklikar,¶¶ 37, 85, a push-to-ask protocol layer functions as a search engine by receiving questions from users and generating   results from users’ social network, a local knowledge repository and internet)  
analyzing, by the Internet search engine or a module in communication therewith, the search string, to identify a feature of the search string, and (Saklikar, ¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question) based on the identified feature, determining, by the Internet search engine or the module, to automatically generate and automatically send a message comprising content about the search string to a social network in communication with the Internet search engine, wherein the social network posts messages to users thereof and receives replies to the posted messages, (Saklikar, ¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic) and wherein, based on the determining, without receiving an approval input from the user, the Internet search engine or the module sends the message to the social network; (Saklikar, ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
generating, by the Internet searching engine, a search results page corresponding to the search string, to be relevant to the search string; (¶¶ 85, 89, relevant answers/search results are generated from internet)  
receiving, by the Internet search engine or the module, from the social network, replies to the message, the replies provided by devices operated by users of the social network that received the message and generated the replies based on the message, the replies received by being posted to the social network; (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface; ¶ 50, wherein “a corresponding process 300 practiced by a network entity (such as an application driven end user device) can provide for the maintenance 301 or a record of at least one other network entity such as, but not limited to, a corresponding social network comprising, for example, family members, co-workers, schoolmates, friends, and so forth (or the end user platforms as are associated with such persons or institutions)” and ¶ 58, “forwarding a message to yet another network entity (or entities), receiving an answer (or answers) to the posed question in response, and then determining whether to use one or more of these received answers (alone or in aggregation) as a response, in whole or in part, to the question” indicates that the answers received by being posted to the social network) 
sending, by the Internet search engine, the search results page to the user device in response to receiving the search string from the Internet search engine; and (¶¶ 63, 85, generated search result is presented to the user though a user interface)  
sending the received replies to the user device. (¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)
Saklikar did not specifically teach:
the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string.
Moxley teaches:
the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string. (Moxley, ¶¶  9, 63, 77, 83, wherein a search engine comprising an index of documents on the Internet is used for generating search result in response to a user query)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Furthermore,  Saklikar ¶ 89 implicitly discloses an index of documents on the internet by accessing a local repository and an external source such as the Internet for relevant content as well as retaining relevant past history for providing access to the previously presented results. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string because doing so would further increase usability of Saklikar by explicitly utilizing an index for accessing content stored in local repository and the external source such as the Internet.
Claim 9.	A method according to claim 8, wherein the feature of the search string comprises the search string being in the form of a question. (Saklikar, ¶ 83, “A question entered by a user may be submitted in a form comprising a set of words or phrases”)
Claim 10.	A method according to claim 9, further comprising determining that the search string comprises a topic that matches a topic pre-determined to be associated with the social network, wherein the determining is further based on the topic of the search string being determined to match the pre-determined topic associated with the social network. (Saklikar, ¶¶ 84, 92, 104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network)
Claim 11.	A method according to claim 8, wherein the search results page does not comprise any of the received replies or any links thereto. (Moxley, ¶¶ 22, 46, 48 wherein too few search result and a low rating advertiser for providing a reply indicates that page does not comprise any of the received replies or any links) 
Claim 12.	A method according to claim 8, wherein a plurality of modules in communication with the Internet search engine are respectively associated with social networks, wherein the module forwards the message to the social network, and wherein the determining includes selecting the module, from among the plurality of modules, based on the feature of the search string. (Saklikar, ¶¶ 84, 92, 95,  104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network using an associated push-to-ask application function; ¶¶ 88, certain question are answered by certain modules/automated means)
Claim 13.	A method according to claim 8, further comprising capturing supplemental information about the user and including the supplemental information with the message sent to the social network. (Saklikar, ¶ 80,  supplemental information such as a relevant transactional is associated with a question) 
Claim 14.	A method according to claim 13, wherein the supplemental information comprises a location of the user device or information about a search session the Internet search string and other search strings submitted to the Internet search engine via the user device. (Saklikar, ¶ 80, “if the user is in-between a financial transaction while issuing the query and the query is related to the transaction in some manner, then the possible financial value of the involved transaction could be used for choosing the trust factor requirement”; ¶ 81, “if the same question has been asked multiple times within a short span, then this may indicate that the user did not get or was not satisfied with the resultant answer(s). If the user did not get a sufficient number of answers, then the required trust factor may be reduced so as to allow more questionees to answer the Question”)
Claim 15.	A method according to claim 8, further comprising, by the Internet search engine or the module: generating a response page comprising the replies or links thereto and sending the response page to the user device for display thereby, wherein the response page does not comprise an index-based search results page of the search engine. (¶¶ 63, 88, 136-137, answers submitted by the user’s social network  are collated and provided to the user through a user interface; Moxley, ¶ 35)
Claim 16.	A method according to claim 15, wherein only replies received within a predefined period of time are included in the response page. (Saklikar ¶ 124, there is a timing requirement for receiving answer)
Claim 17.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
receiving a search string inputted by a user of a search engine and sent from a client device operated by the user, the search string comprising one or more search terms; (Saklikar,¶¶ 37, 85, a push-to-ask protocol layer functions as a search engine by receiving questions from users and generating results from users’ social network, a local knowledge repository and internet)  
transmitting, by the search engine, to the client device, a search result page corresponding to the search string; (¶¶ 63, 85, 89, relevant answers/search results are generated from internet and displayed in a user interface) 
 analyzing the search terms to identify a topic of the search string, and based on the topic of the search string, without intervention from the user, automatically sending a message about the search string to a social network; (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network; ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
receiving from the social network, by the search engine, replies to the message submitted by users of the social network in response to the message; and (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)  
transmitting the replies to the client device for display thereby. (¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)
Saklikar did not specifically teach:
the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string.
Moxley teaches:
the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string. (Moxley, ¶¶  9, 63, 77, 83, wherein a search engine comprising an index of documents on the Internet is used for generating search result in response to a user query)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Furthermore,  Saklikar ¶ 89 implicitly discloses an index of documents on the internet by accessing a local repository and an external source such as the Internet for relevant content as well as retaining relevant past history for providing access to the previously presented results. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the search engine comprising an index indexing documents on the Internet; generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string because doing so would further increase usability of Saklikar by explicitly utilizing an index for accessing content stored in local repository and the external source such as the Internet.
Claim 18.	 A method according to claim 17, wherein the replies are not included with the search result page. (Saklikar, ¶¶ 63, 88, 136-137, answers submitted by the user’s social network  are collated and provided to the user through a user interface; Moxley, ¶ 35)
Claim 19.	 A method according to claim 17, further comprising automatically generating content of the message based on the search terms. (Saklikar, ¶¶ 83-84, “the question generation function 503 provides for semantic analysis of a question 1001…A question entered by a user may be submitted in a form comprising a set of words or phrases. The semantic analysis 1001 serves to semantically parse such input to identify the question intended by the user”)
Claim 20.	A method according to claim 17, wherein the social network is selected from among candidate social networks based on a pre-determined association between the topic of the search string and the social network. (¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic; Moxley, ¶¶ 6, 23, 28, 32, 34, 57)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Oztekin et al., Patent No.: US 8,468,143:
The server system receives a question from an inquirer at a client (801). In some embodiments, the question-answer service is a standalone service provided by the server system. In some embodiments, the question-answer service is affiliated with or part of another online service provided by the server system. For example, the other online service may be email service, search engine service, blogging service, or social networking service… From the search engine, the server system receives a plurality of search results (803-5). The identified information items for the question are information items that correspond to search results… the server system submits the question to one or more of the identified consultants for answer (809). In some embodiments, the server system submits the question to the identified consultants all at once. In some embodiments, the server system starts with the top tier of consultants ( e.g., those consultants that have the highest relevance scores or a fixed number of consultants) and moves to the next tier of consultants if, e.g., the number of answers from the top tier of consultants within a time period ( e.g., 24 hours) is less than a threshold level or no answer from any of the top-tier consultant satisfies the inquirer… After receiving an answer to the question from a respective consultant (811), the server system sends the answer to a respective client for display to the inquirer (813). Col. 23.19-co.l 27-36.
Ventilla et al., Pub. No.: US 2011/0106895 (Ventilla).
Receive a question from an asker in which the question is associated with one or more topics; Rank candidate answerers based at least partly on each answerer's respective relationship to the asker and a respective probability that the answerer will provide a satisfactory answer to the question; Send the question successively to groups of one or more candidate answerers according to the ranking until an answer is received from a particular one of the candidate answerers; Send to the asker the received answer and information that identifies the particular answerer. FIG. 3.
[0039] Search results 164 responsive to query 162 "san francisco hotel pets" are presented to the user in the GUI 160. For instance, search result 166 is for the Hotel Nippon San Francisco and includes a snippet of information about the hotel include the URL of the hotel's website. Likewise, search result 170 is for the Hotel Dalton. Search result 168 is a previously submitted answer to a question that was deemed related to the topics of the search query 162. In some implementations, an explanation 172 is included in the answer 168 as to why the answer was deemed relevant to the search query 162. In this example, the explanation includes the original question with relevant topics highlighted: "hotel" 168c, "San Francisco" 168d, and "pets" 168e. Other types of explanations are possible, including ones that omit the original question. The answer 168 can include information 168a that identifies the user who answered the question if, for example, the answerer is in the social affinity group of the user who submitted the query 162. The answer 168 can also include affiliate links (e.g., affiliate link 168b which is a hyperlink to the website of the Metro Inn hotel).
Rathod, Pub. No.: US 2012/0316962: 
[0019] Briefly stated, the present invention is directed towards providing users with quick multidimensional active resources, view points, actions and resources provided by multidimensional active resources & actions provider(s) to active note(s) provided or publish by active note(s) provider (s). Mechanisms of the invention may enable a community of responders to receive an active note(s) and submit responses or multidimensional active resources & actions. A server may receive and aggregate the responses, and send an aggregated response or multidimensional active resources & actions to the user or active note provider.
[0109]- [0128] identifying the note as active note(s) by active note(s) provider(s); determining a set of at least one target responders or active resources & actions provider(s) by active note (s) provider(s )… determining a set of at least one target responders or active resources & actions provider(s) by the central server… optionally performing a search of active resources & actions over each of the one or more concept based at least on the active note( s) to generate a plurality of multidimensional active resources & actions… receiving, storing, updating, validating, formatting, processing and indexing from each of at least a portion of the target responders or active resources & actions provider(s), a response or multidimensional active resources & actions; sending the response or active resources & actions with advertisements to the client device…
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159